DETAILED ACTION
Election of Species
Applicant’s election without traverse of Group I, claims 1-11 and 15-24 in the reply filed on 11/08/2021 is acknowledged. 
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-14 directed to a method of manufacturing a radio frequency (RF) aperture, nonelected without traverse. Accordingly, claims 12-14 have been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/202 and 09/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-11 and 15-24 are allowed. Specifically, the independent claims 1 and 15 are allowed over the prior arts. The dependent claims 2-11 are allowed due to their dependencies to the said independent claim 1. The dependent claims 16-24 are allowed due to their dependencies to the said independent claim 15.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest a radio frequency (RF) aperture comprising:
components baluns mounted on the back side of the interface printed circuit board wherein each balun has a balanced port electrically connected with two neighboring electrically conductive tapered projections of the array of electrically conductive tapered projections via electrical feedthroughs passing through the interface printed circuit board; and 
RF circuitry disposed at the back side of the interface printed circuit board and electrically connected with the unbalanced ports of the baluns, in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest a radio frequency (RF) aperture comprising:
components baluns mounted on the back side of the interface printed circuit board wherein each balun has a balanced port electrically connected with two neighboring electrically conductive tapered projections of the array of electrically conductive tapered projections via electrical feedthroughs passing through the interface printed circuit board, each balun further having an unbalanced port, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pierce (US 2020/0177151 A1) see Figures 1 and 2, teaches a CMOS chip balun.
Price (US 2011/0221649 A1) see Fig. 4, teaches an antenna array with an array of radiator and baluns.
Steinberger (US 7,420,522 B1) see Figures 4 and 4B, teaches a radiation interface comprising an array of bristles and electric components connected to neighboring bristles.
DeLuca (US 2006/0038732 A1) see Figures 1 and 2, teaches a RF aperture, comprising an array of tapered projections, a cavity board and a balun having balanced and unbalanced ports, however does not explicitly teach each balun has a balanced port electrically connected with two neighboring electrically conductive tapered projections of the array of electrically conductive tapered projections via electrical feedthroughs passing through the interface printed circuit board.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844